Citation Nr: 0103090	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-04 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for CREST syndrome.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for residuals of right 
ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  In an 
October 1995 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for CREST 
syndrome.  Thereafter, in a June 2000 rating decision, the RO 
denied the veteran's eye, hearing loss, and right ankle 
claims as not well grounded.

The veteran provided testimony at personal hearings conducted 
before the RO in September 1996 and May 1999, and before the 
undersigned Board Member in October 1999.  Transcripts of all 
of these hearings are of record.  Additionally, the record 
reflects that the veteran was scheduled to provide additional 
testimony at a new Board hearing scheduled in January 2000.  
However, the veteran subsequently withdrew his request for an 
additional Board hearing.  38 C.F.R. § 20.702(e) (2000).

The veteran's CREST syndrome claim was previously before the 
Board in December 1997, July 1998, and December 1999, when it 
was remanded for additional development.  It has now been 
returned to the Board for further appellate consideration.  
As a preliminary matter, the Board finds that the RO has 
substantially complied with the prior remand directives.  
Accordingly, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  Moreover, the Board 
notes that the veteran's representative, in a January 2001 
statement, contended that these claims should be remanded for 
consideration and development pursuant to this new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, especially given 
the fact that the eye, hearing loss, and right ankle claims 
were denied as not well grounded.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

As an additional matter, the Board notes that it does not 
appear that the CREST syndrome claim has been adequately 
developed regarding the possibility of direct service 
connection; i.e., that the disability was incurred during 
service as opposed to being aggravated therein.  Granted, the 
veteran has consistently maintained that the CREST syndrome 
preexisted service and was aggravated therein.  Nevertheless, 
the Board notes that the service medical records show no 
diagnosis of or treatment for CREST syndrome, including his 
March 1952 enlistment examination.  Further, on a March 1952 
Report of Medical History, the veteran stated that he had not 
experienced frequent indigestion, nor stomach, liver, or 
intestinal trouble.  A veteran who served during a period of 
war or during peacetime service after December 31, 1946, is 
presumed to be in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that a disease existed prior 
to service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 3.304(b).  
Thus, in readjudicating the veteran's claim of service 
connection for CREST syndrome under the Veterans Claims 
Assistance Act of 2000, the RO should consider whether the 
presumption of soundness has been rebutted and whether the 
CREST syndrome was incurred in service in addition to whether 
it was aggravated therein.

For the reasons stated above, this case is REMANDED for the 
following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87, 00-92, 
01-02, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

After completing any additional development deemed necessary, 
the RO should readjudicate the issues on appeal in light of 
any additional evidence added to the records assembled for 
appellate review.  If the benefits requested on appeal are 
not granted to the veteran's satisfaction, the veteran and 
his representative should be furnished a Supplemental 
Statement of the Case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



